     Case 1:19-cr-00789-PGG Document 266
                                     265 Filed 08/06/20
                                               08/04/20 Page 1 of 2




                              THOMAS F. DUNN
                             ATTORNEY AT LAW
                                225 Broadway
                                   Suite 1515
                           New York, New York 10007
                               Tel: 212-941-9940
                                                                             August 6, 2020
                               Fax: 212-693-0090
                           Thomasdunnlaw@aol.com

By ECF
                                                           August 4, 2020
Honorable Paul G. Gardephe
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

       Re: United States v. Makkah Shabazz,
              19 Cr. 789 (PPG)

Dear Judge Gardephe:

       I write to request permission for my client to travel to Baltimore, MD. on August
10th. She would return on August 13. The purpose of this travel is to have a short
vacation. Ms. Shabazz’ travel is limited to the Eastern and Southern District of New
York and the Middle District of Pennsylvania.

       Assistant U.S. Attorney Louis Pellegrino and U.S. Pretrial Officer Keyana
Pompey advised they have no objection to this request. Assistant U.S. Attorney advised
Maryland is on the New York Covid travel list. Ms. Shabazz has agreed to quarantine for
14 days upon her return if Maryland is still on this list on August 13th.

       Thank you for your consideration of this request.

                                                           Respectfully yours,
                                                                 /s/
                                                           Thomas F.X. Dunn

Cc: Louis Pellegrino, Esq.
   Assistant U.S. Attorney (by ECF)

   Keyana Pompey
   U.S. Pretrial Officer
   (by email)
Case 1:19-cr-00789-PGG Document 266
                                265 Filed 08/06/20
                                          08/04/20 Page 2 of 2
